DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 25, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The two references which did not include a copy of the reference have been listed on the Examiner’s list of references (PTO-892) and the copy has been included.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 24, 27, 29-32 and 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims (US 2004/0158925).
Regarding claim 21, Sims discloses an infant swaddling comprising: an upper portion (see below) comprising: a first upper flap (see below), a second upper flap (see below), and an upper edge (50,52,54), wherein, in use, an infant's head extends above the upper edge (Fig. 2A); a lower portion comprising (see below): a first lower flap (see below) continuous with the first upper flap, a second lower flap (see below) continuous with the second upper flap, and a lower edge (40), wherein, in use, an infant's feet extend above the lower edge (Fig. 2A); an outward-facing surface of the first upper flap comprising a first attachment (26a,26b,26c) having a first surface area; an inner-facing surface of the second upper flap comprising a second attachment 
Regarding claim 32, Sims discloses a swaddling for an infant, the swaddling comprising: an upper portion comprising (see above): a first upper flap (see above), a second upper flap (see above), and an upper edge (50,52,54), wherein, in use, an infant's head extends above the upper edge (Fig. 2A); a lower portion (see above) comprising: a first lower flap (see above) extending from the first upper flap, a second lower flap (see above) extending from the second upper flap, and a lower edge (40), wherein, in use, an infant's feet extend above the lower edge (Fig. 2D); an outward-facing surface of the first upper flap comprising a first attachment (26a,26b,26c) having a first surface area; an inner-facing surface of the second upper flap comprising a second attachment (33a,33b,32a,32b,32c) having a second surface area; and wherein the first upper flap is configured to be positioned at least partially around the infant (Fig. 2B) and the second upper 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper Portion)][AltContent: textbox (Lower Portion)][AltContent: textbox (2nd lower flap)][AltContent: textbox (1st lower flap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd upper flap)][AltContent: textbox (1st upper flap)]
    PNG
    media_image1.png
    508
    608
    media_image1.png
    Greyscale


Regarding claim 23, Sims discloses the infant swaddling of Claim 21, wherein the closure comprises any means (snap, hook and loop fasteners) for securing the lower portion.
Regarding claim 24, Sims discloses the infant swaddling of Claim 21, wherein the upper portion and the lower portion are configured to apply different levels of compression to the infant. Sims discloses that the first attachment and second attachment “will end at or above the baby’s thigh in order to minimize the restrictions on the movement of the baby’s hips and legs” (paragraph 0057).  
Regarding claim 27, Sims discloses the infant swaddling of Claim 21, wherein the first attachment comprises loop fabric and the second attachment comprises hook fabric (paragraph 0050 and 0052).
Regarding claims 29 and 38, Sims discloses the infant swaddling of Claim 21, wherein only the upper portion comprises hook and loop fasteners. The upper attachment devices are hook and loop fasteners and the lower attachment devices are snaps.
Regarding claim 30, Sims discloses the infant swaddling of Claim 21, wherein the first attachment and the second attachment are configured to be secured along the front of the infant, offset to a side of the infant, in use (Fig. 2D).
Regarding claims 31, 35 and 36, Sims discloses the infant swaddling of Claims 21 and 32, wherein the upper portion and the lower portion comprises a moisture-wicking material (paragraph 0051).
Regarding claim 37, Sims discloses the infant swaddling of Claim 32, wherein the first attachment and the second attachment have different lengths (Fig. 1A).

Regarding claim 40, Sims discloses the swaddling of Claim 32, wherein the first attachment (26a,26b,26c) has a first spacing from a first side edge of the first upper flap (Fig. 1A) and the second attachment (32a,32b,32c) has a second spacing from a second side edge of the second upper flap, the first spacing greater than the second spacing (Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sims.
Regarding claims 25, 26, 34, Sims discloses the infant swaddling of claims 21 and 32. Sims further discloses the use of moisture wicking material (paragraph 0051).  Sims does not disclose a blend of polyester and spandex. It would have been obvious to one of ordinary skill in the art to use a blend of polyester and spandex as the material for the blanket since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. MPEP 2144.07.
Regarding claim 28, Sims discloses the infant swaddling of claim 21.  Further, Sims discloses that the surface area of the first attachment is larger than the second attachment (Fig. 2D).  However, Sims does not disclose that the first surface area is about two times greater than the second surface area.  It would have been obvious to one of ordinary skill to make the first .

Claim 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Watson (US Patent No. 211,077).
Regarding claims 22 and 33, Sims discloses the infant swaddling of claims 21 and 32.  Sims does not disclose that the closure comprises a loop, wherein the lower portion is configured to be gathered and passed through the loop.  
Watson discloses a sack in which the closure is a loop wherein the open portion of the sack is gathered and passed through the loop.
It would have been obvious to one of ordinary skill in the art to use replace the male-female closure (40,42) with the loop. The rationale would have been that it is a simple substitution of one known, equivalent element for another to obtain a predictable result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,579. Although the claims at issue are claim 21 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘579 patent.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,580. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘580 patent.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,188,150. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘150 patent.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,188,151. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘151 patent.
Claim 21-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 17/021,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have a closure at the lower end while the ‘782 claims have .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petrucelli, Waters, Glazer, Daugherty and Taylor disclose swaddling blankets or sleep sacks for babies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:  /CSW/ /E.D.L/                                           SPRS, Art Unit 3993